Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Norman P. Soloway on 3/1/2022.

The application has been amended as follows: 


Claim 1 (currently amended): A method for filling and expanding of containers comprising
the following steps:
- Providing an expandable plastic preform to be formed into a container;
- Filling of the container with a product, wherein the container at least at times during
filling is being expanded and wherein the filling is performed by a filling device
which is placed against a mouth of the container to be filled and expanded,
wherein
at least at times a measured value is measured which is characteristic for a gas
proportion being located in the filling device, wherein
via a travel length dX of a piston, which is movable relative to a receiving volume, in which
the product to be filled is located, a volume difference dV emerges and from the formula 
V1=             
                
                    
                        K
                        2
                        -
                        K
                        g
                        e
                        s
                    
                    
                        K
                        2
                        -
                        K
                        1
                    
                
                *
                V
                g
                e
                s
            
         the volume V1; can be deduced, wherein V1 is an air volume and Vges the
total volume, K1 the compressibility of air and K2 the compressibility of the product, which are
known, and Kges the total compressibility, which is determined by change in volume and
change in pressure and wherein a pressure measuring device is provided which measures a
total pressure Pges in various positions of the piston and hereof a pressure measuring curve is
deduced.
Claim 16 (currently amended): The apparatus according to claim 14, wherein
the apparatus has a control device configured to control the filling device 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        3/1/2022